COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-09-145-CR

DAVID RYAN W OOD                                                   APPELLANT


                                            V.

THE STATE OF TEXAS                                                       STATE

                                         ----------

           FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY

                                         ----------

                MEMORANDUM OPINION 1 AND JUDGMENT
                                         ----------

       W e have considered “Appellant’s Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a),

43.2(f).

                                                      PER CURIAM

PANEL: MEIER, DAUPHINOT, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 27, 2010




       1
            See Tex. R. App. P. 47.4.